Citation Nr: 0923230	
Decision Date: 06/19/09    Archive Date: 06/23/09

DOCKET NO.  08-01 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic low back pain.


ATTORNEY FOR THE BOARD

S. M. Marcus, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1974 to April 1975.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma. 

The veteran did not perfect his appeal with regard to claims 
of service connection for residuals of neck and right hand 
injuries.  As such, these matters are not before the Board. 


FINDING OF FACT

The Veteran does not currently have a low back disability.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
service, nor may it be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112 and 5107 (West 2002 
and Supp. 2008); 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309 
(2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims folder.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence submitted by the Veteran or on his behalf.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claim.  The 
Veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran). 

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  

The notice requirements were met in this case by a letter 
sent to the Veteran in January 2006.  That letter advised the 
Veteran of the information necessary to substantiate his 
claim, and of his and VA's respective obligations for 
obtaining specified different types of evidence.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. 
§ 3.159(b).    

Since the Board has concluded that the preponderance of the 
evidence is against the claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

The Veteran has not alleged that VA failed to comply with the 
notice requirements of the VCAA, and he was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

The notice required by 38 U.S.C.A. § 5103(a) should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was 
done in this case.

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's service treatment records are in 
the file.  Private medical records identified by the Veteran 
have been obtained, to the extent possible.  The Veteran has 
at no time referenced outstanding records that he wanted VA 
to obtain or that he felt were relevant to the claim.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The Court held in McLendon v. Nicholson, 20 Vet. App. 79 
(2006) that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the Veteran currently 
has a low back disability is his own lay statements.  Such 
evidence is insufficient to trigger VA's duty to provide an 
examination.  The Court has held, in circumstances similar to 
this, where the supporting evidence of record consists only 
of a lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004); see also Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003).  
There simply is no medical evidence of a current disability 
and, therefore, the Board finds the evidence sufficient to 
decide the case.  See McLendon, 20 Vet. App. at 79.  This is 
explained in more detail below.

Thus, the Board finds that VA has satisfied the duty to 
assist the Veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the Veteran at 
every stage of this case.  Therefore, the Board may proceed 
to consider the merits of the claim.  

Service Connection

Service connection means that the facts establish that a 
particular injury or disease resulting in disability was 
incurred in the line of duty in the active military service 
or, if pre-existing such service, was aggravated during 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  This may 
be shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  When a disease is first diagnosed after service, service 
connection can still be granted for that condition if the 
evidence shows it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection may be established for a current 
disability on the basis of a presumption under the law that 
certain chronic diseases manifesting themselves to a certain 
degree within a certain time after service must have had 
their onset in service.  38 U.S.C.A. §§ 1112, 1113 and 1137; 
38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Service 
connection for arthritis may be established based on a legal 
"presumption" by showing that either manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service. 38 C.F.R. §§ 3.307, 3.309(a).  Here, 
no legal presumption is applicable because there is no 
evidence the Veteran has arthritis of the lumbar spine. 

In the absence of a presumption, in order to prevail on the 
issue of service connection there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran does not proffer any specific allegations, but 
presumably he alleges he has chronic low back pain associated 
with his military service.

The Board acknowledges that the Veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to discuss his current pain and other experienced 
symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
He is not, however, competent to diagnose any medical 
disorder or render an opinion as to the cause or etiology of 
any current disorder because he does not have the requisite 
medical knowledge or training.  See Rucker v. Brown, 10 Vet. 
App. 67, 74 (1997) (stating that competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence).

The Veteran's service treatment records are significant for 
various complaints of low back pain throughout his nearly 9 
months of military service.  Significantly, the Veteran 
complained of back pain in November 1974 after falling down a 
set of stairs.  At that time, no abnormality or spasm was 
observed, but the low back was tender to palpitation.  Within 
the same month, the Veteran continuously complained of back 
pain with muscle spasm.  At that time, the Veteran was 
diagnosed with a contusion to the back and later, muscle 
spasm of the lumbar spine.  The Veteran injured himself again 
in February 1975 while working on a motorcycle and was 
treated for lumbar spine pain.  X-rays at the time, however, 
were within normal limits.  The Veteran was again seen in 
March 1975 after slipping on a wet floor for a backache and a 
headache.  No skeletal or neurologic defect was detected.  
The Veteran was diagnosed with post-traumatic muscle spasm 
and chronic back pain despite no objective abnormality being 
observed.  Curiously, in April 1975 on separation the Veteran 
did not self-report any low back symptomatology nor was any 
abnormality noted.  Rather, despite the Veteran's continuous 
complaints during service, the service treatment records are 
devoid of any findings consistent with a chronic low back 
disability.  Indeed, the Veteran separated from the military 
with no complaints or diagnoses of any low back disability.

Even if a chronic condition was not shown during service, 
service connection may be established under 38 C.F.R. § 
3.303(b) by evidence of continuity of symptomatology or under 
38 C.F.R. § 3.303(d) if the evidence shows a disease first 
diagnosed after service was incurred in service.  The crucial 
inquiry, then, is whether the Veteran currently has a chronic 
low back disability related to his in-service injuries, 
complaints or treatment.  The Board concludes he does not

After service, the only medical records identified by the 
Veteran in support of his claim are private records 
indicating extensive cervical spine treatment after a post-
service occupational injury in January 1996, over two decades 
after his military service.  According to private medical 
records, the Veteran injured his cervical spine in a January 
1996 accident where he fell 15 to 20 feet.  The private 
medical records, submitted in support of a worker's 
compensation claim, indicate the Veteran had extensive 
injuries to his cervical spine, but no injury or complaint of 
injury to the lumbar spine.  Treatment records from 1996 and 
1997, by neurosurgeon Dr. Friedman, are completely silent as 
to any low back abnormality and, indeed, indicate lumbar 
spine x-rays within normal limits.  Rather, the Veteran 
underwent cervical spine surgery in May 1997.

Subsequent private treatment records from 2004 to 2005, from 
neurosurgeon Dr. Hahn, indicate the Veteran underwent a 
second surgery for his cervical spine, but again are silent 
as to any lumbar spine abnormality.  The Board notes a 
January 2005 examination conducted by a private neurosurgeon, 
Dr. Pollack, indicates multiple cervical spine diagnoses as 
well as stenosis and disc protrusion of the cervical and 
thoracic spine, specifically C7-T1 and T2-T3.  The area of 
the thoracic spine noted is still referenced as part of the 
Veteran's cervical spine injury, but technically affecting 
the upper-mid portion of the Veteran's spine.  In any case, 
the medical evidence of record does not indicate the Veteran 
currently has a low back disability.  

The Board also finds compelling the Veteran has not alleged 
he has a current low back disability.  Indeed, other than the 
actual claim of entitlement to service connection for chronic 
low back pain, the Veteran has not submitted any statements 
in regard to his claim or current symptomatology and, 
therefore, it is unclear what, if any, current low back 
disability the Veteran is alleging he has related to his 
military service.  

Although the Veteran is competent to offer lay testimony 
concerning his continuity of symptoms after service 
regardless of the lack of contemporaneous medical evidence, 
no such testimony was presented.  See Buchanan v. Nicholson, 
451 F.3d 1331, 1337 (2006).  Even assuming the Veteran has 
suffered from chronic back pain since his separation from the 
military over three decades ago, the Veteran's claim fails 
based upon the lack of medical evidence of a current 
disability.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997). 

In other words, no medical professional has ever diagnosed 
the Veteran with a chronic low back disability.  Service-
connection first and foremost requires a diagnosis of a 
current disability.  Complaints of pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999).  

Without a current diagnosis, service connection is not 
warranted.  As reflected by the discussion above, the 
preponderance of the evidence is against the Veteran's claim. 
As such, the benefit-of-the-doubt rule does not apply. See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for chronic low back pain.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


